DETAILED ACTION
	Applicant’s response, filed 4 December 2020 has been entered.
	Claim(s) 1-2, 5-9, 12-16, and 19-25 is/are currently pending. 
Rejection of claim(s) 1, 2, 5, 7-9, 12, 14-16, and 19 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) contained in Applicant's response.
Claim Objections
Claims 23 and 25 are objected to because of the following informalities.
Claim 23 is objected to because the claim recites “the data collected in real time is stored in a pre-mapped database” where Examiner assumes Applicant intended to recite “the data collected in real time is is received from a pre-mapped database”, which has support in at least [0004] of Applicant’s specification.   
Claim 25 is objected to because the claim recites “the data collected in real time is received from real-time traffic information” where Examiner assumes Applicant intended to recite “the data collected in real time is   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6, 13, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 13, and 20 contain the claim limitation “presenting a third proposed route to an occupant of the vehicle; and modifying the second route only after receiving a confirmation of the third route from the occupant”, wherein the original claims and the specification as originally filed do not contain this language, or language to this effect. Paragraph [0004] of the specification as originally filed recites “In some embodiments, identifying areas of the route ahead of the vehicle that would require the vehicle to leave the Level 3 autonomous driving mode comprises: identifying a lane of a road of the route ahead of the vehicle from which a safe automatic stop of the vehicle cannot be performed. In some embodiments, modifying the route comprises: navigating the vehicle from the identified lane to another lane. In some embodiments, the method further comprises: modifying the route based on the identified areas to continue operating in the Level 3 autonomous driving mode according to a constraint, wherein the constraint comprises at least one of a maximum trip time, a maximum trip mileage, a maximum increase in trip drive time, a maximum increase in trip mileage, a maximum percentage increase in trip drive time, a maximum percentage increase in trip mileage, and a desired time of arrival at a destination. In some embodiments, the method further comprises: presenting a proposed route to an occupant of the vehicle; and modifying the route only after receiving a confirmation from the occupant” (emphasis added by Examiner); wherein the specification does not suggest or fairly disclose first making a modification to the first route resulting in the second route, and then presenting a further modification to the second route to an occupant for approval, and upon approval modifying the second route into a third route, as is effectively being claimed. Nowhere in the original claims or the specification as originally filed do the terms “a fist route”, “a second route”, or “a third route” appear, nor do the figures suggest or fairly disclose the method steps as claimed. 
	Claim 23 contains the limitation “data collected in real time is stored in a pre-mapped database”, wherein the original claims and the specification as originally filed do not contain this language, or language to this effect.  The original claims and the specification as originally filed fail to disclose the functional limitation or method step of storing real time data in a pre-mapped database, nor do the figures suggest or fairly disclose the method step as claimed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 contains the limitation “data collected in real time is stored in a pre-mapped database”, wherein the original claims and the specification as originally filed do not contain this language, or language to this effect.  The original claims and the specification as originally filed fail to disclose the functional limitation or method step of storing real time data in a pre-mapped database, nor do the figures suggest or fairly disclose the method step as claimed; however, Applicant’s specification does provide support for “collecting the data in real time using at least one… a map database” (see [0006]), which causes some doubt as to the correct interpretation of the claim language, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to Claim 25 contains the limitation “the data collected in real time is received from real-time traffic information”, wherein the claim language identifies the type of information being received but not where it is received from, which causes some doubt as to the correct interpretation of the claim language, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite.
Allowable Subject Matter
Claims 1, 2, 5, 7-9, 12, 14-16, 19, 21-22, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Independent claims 1, 8, and 15 contain subject matter which, when taken in combination with the other limitations of the claims, is not represented in the prior art, namely: “modifying the first route to a second route by a system of the vehicle, wherein the second route is based on selecting a second lane to avoid the first lane comprising the portion which the safe automatic stop of the vehicle cannot be performed, and wherein the second route allows the vehicle to continue operating in the Level 3 autonomous driving mode”. Cronin et al. (US 2018/0203455) appears to be the closest prior art. 
Claims 2, 5, 7, 9, 12, 14, 16, 19, 21-22, and 24 depend upon either claim 1, 8, or 15, incorporating all of the limitations of their respective base claims, and are therefore allowable under the same rationale. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Applicant is invited to schedule a phone interview with Examiner prior to submitting further amendments if they think that it would serve to expedite prosecution. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.


/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669